Exhibit 10.49
AMENDMENT NO. 6
TO THE
SPECIALTY UNDERWRITERS’ ALLIANCE, INC.
PARTNER AGENT PROGRAM AGREEMENT
This amendment (“Amendment”) is made and entered into as of October 15, 2008 by
and between American Team Managers (“ATM”) and Specialty Underwriters’ Alliance,
Inc. and its wholly owned subsidiary SUA Insurance Company (collectively, the
“Company”), and amends the Partner Agent Program Agreement (“Agreement”) entered
into by the parties on May 1, 2004, as amended. Any terms defined in the
Agreement and used herein shall have the same meaning in this Amendment as in
the Agreement. In the event that any provision of this Amendment and any
provision of the Agreement are inconsistent or conflicting, the inconsistent or
conflicting provision of this Amendment shall be and constitute an amendment of
the Agreement and shall control, but only to the extent that such provision is
inconsistent or conflicting with the Agreement. Any capitalized terms not
defined herein shall be defined as in the Agreement.
Now, therefore, in accordance with Section IX, D of the Agreement and in
consideration of the mutual agreements and covenants hereinafter set forth, the
parties wish to amend the Agreement as follows:
1.     Upon the complete execution of this Amendment, the Maximum Rate of
Commission, as listed in Exhibit A, Section A shall be deleted in its entirety
and replaced with the following:

              Program Description   Line of Business   Maximum Rate of
Commission effective upon execution
Artisan and General Contractor in the states specifically described in the
underwriting guidelines of the Company
  General Liability and Commercial Automobile Liability and Physical Damage    
20 %
 
           
E-Comp. in the states specifically described in the underwriting guidelines of
the Company
  Workers’ Compensation     18 %
 
           
Transportation operations in the territories specifically defined in the
underwriting guidelines
  Commercial General Liability Commercial Automobile Liability and Physical
Damage     20 %

2.     Upon the complete execution of this Amendment, in exchange for
consideration of one hundred thousand dollars ($100,000), Partner Agent hereby
forfeits its rights to annual profit share for all Profit Sharing Years
preceding and including Profit Sharing Year 2008.
3.     Beginning with Profit Sharing Year 2009, Partner Agent shall forfeit to
Company its right to 25% of all annual profit sharing, with such forfeiture
terminating only when the annual profit sharing forfeited amounts to one hundred
thousand dollars ($100,000).

 



--------------------------------------------------------------------------------



 



In witness whereof, the parties hereto have caused this Amendment to be executed
on their behalf by their duly authorized officers as of the day, month and year
above written.

          SPECIALTY UNDERWRITERS’ ALLIANCE, INC.
SUA INSURANCE COMPANY

      By:   /s/ Daniel A. Cacchione       Name:   Daniel A. Cacchione     
Title:   Vice President and Chief Underwriting Officer       

          AMERICAN TEAM MANAGERS
      By:   /s/ Chris Michaels       Name:   Chris Michaels      Title:   CEO   
   

 